          Case 12-52303            Doc 786        Filed 04/12/19          Entered 04/13/19 00:42:59                 Page 1 of 7
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 12-52303-jam
Corey Kupersmith                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-5                  User: rsenteio                     Page 1 of 2                          Date Rcvd: Apr 10, 2019
                                      Form ID: pdfdoc2                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2019.
               +Corey Kupersmith,   41B Byram Terrace Drive,   Greenwich, CT 06831-5124

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: ustpregion02.nh.ecf@usdoj.gov Apr 10 2019 18:41:33      Holley L. Claiborn,
                 Office of The United States Trustee,   The Giaimo Federal Building,
                 150 Court Street, Room 302,   New Haven, CT 06510-2022
aty            +E-mail/Text: ustpregion02.nh.ecf@usdoj.gov Apr 10 2019 18:41:33      Steven E. Mackey,
                 Office of the U.S. Trustee,   The Giaimo Federal Building,   150 Court Street, Room 302,
                 New Haven, CT 06510-2022
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
              Andre Cayo    on behalf of Debtor Corey Kupersmith cayolaw@gmail.com
              Andre Cayo    on behalf of Defendant Corey Kupersmith cayolaw@gmail.com
              Barry S. Feigenbaum    on behalf of Plaintiff    Royal Brunei Technical Services Sdn Bhd
               bfeigenbaum@roginlaw.com
              Christine Sciarrino     on behalf of Creditor    Internal Revenue Service
               christine.sciarrino@usdoj.gov
              Ellery E. Plotkin    on behalf of Debtor Corey Kupersmith EPlotkinJD@aol.com
              Ellery E. Plotkin    on behalf of Attorney Ellery E. Plotkin EPlotkinJD@aol.com
              Ellery E. Plotkin    on behalf of Defendant Corey Kupersmith EPlotkinJD@aol.com
              James G. Verrillo    on behalf of Creditor    Amendola & Amendola, LLC jverrillo@znclaw.com
              James M. Nugent    on behalf of Real Party In Intere Ellery Plotkin jmn@quidproquo.com,
               talba@harlowadamsfriedman.com
              Jeffrey Hellman     on behalf of Plaintiff Ronald I. Chorches jeff@jeffhellmanlaw.com,
               christen@jeffhellmanlaw.com
              Jeffrey Hellman     on behalf of Trustee Ronald I. Chorches jeff@jeffhellmanlaw.com,
               christen@jeffhellmanlaw.com
              Jeffrey Hellman     on behalf of Plaintiff Ronald I. Chorches, Trustee jeff@jeffhellmanlaw.com,
               christen@jeffhellmanlaw.com
              Jeffrey Hellman     on behalf of Trustee’s Attorney    Law Offices of Jeffrey Hellman, LLC
               jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com
              John C. Pitblado    on behalf of Creditor    People’s United Bank jpitblado@carltonfields.com,
               dredman@carltonfields.com
              Kim L. McCabe    on behalf of U.S. Trustee    U. S. Trustee kim.mccabe@usdoj.gov
              Mark Stern    on behalf of Spec. Counsel     Mark Stern & Associates, LLC mark@msternlaw.com
              Mark Stern    on behalf of Debtor Corey Kupersmith mark@msternlaw.com
              Mark M. Kratter    on behalf of Creditor Marc L. Jamison laws4ct@aol.com
              Matthew T. Wax-Krell    on behalf of Plaintiff    Royal Brunei Technical Services Sdn Bhd
               mwax-krell@roginlaw.com
              Maximino Medina, Jr.     on behalf of Plaintiff Elizabeth Bergen mmedina@znclaw.com
              Maximino Medina, Jr.     on behalf of Plaintiff    Amendola & Amendola, LLC mmedina@znclaw.com
              Maximino Medina, Jr.     on behalf of Creditor    Amendola & Amendola, LLC mmedina@znclaw.com
              Maximino Medina, Jr.     on behalf of Creditor Elizabeth Bergen mmedina@znclaw.com
              Michael A. Carbone    on behalf of Plaintiff    Amendola & Amendola, LLC mcarbone@znclaw.com
              Michael A. Carbone    on behalf of Plaintiff Elizabeth Bergen mcarbone@znclaw.com
              Richard M. Coan    on behalf of Interested Party Thomas Plant rcoan@coanlewendon.com
        Case 12-52303       Doc 786     Filed 04/12/19     Entered 04/13/19 00:42:59        Page 2 of 7



District/off: 0205-5          User: rsenteio              Page 2 of 2                  Date Rcvd: Apr 10, 2019
                              Form ID: pdfdoc2            Total Noticed: 3


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ronald I. Chorches    on behalf of Trustee Ronald I. Chorches ronaldchorches@sbcglobal.net,
               ct10@ecfcbis.com
              Ronald I. Chorches    on behalf of Accountant    Blum Shapiro & Company, P.C.
               ronaldchorches@sbcglobal.net, ct10@ecfcbis.com
              Ronald I. Chorches    ronaldchorches@sbcglobal.net, ct10@ecfcbis.com
              Scott M. Charmoy    on behalf of Creditor Tara Kupersmith scottcharmoy@charmoy.com,
               ecf-3ae5beb98d9b@ecf.pacerpro.com
              Scott M. Harrington    on behalf of Creditor Mark Stern sharrington@dmoc.com
              Scott M. Harrington    on behalf of Interested Party Karin Stern sharrington@dmoc.com
              Scott M. Harrington    on behalf of Defendant Mark Stern sharrington@dmoc.com
              Stephen J. Curley    on behalf of Creditor J. Christopher Mewbourne scurley@cur-law.com
              Thomas M. Cassone    on behalf of Creditor    Estate of Keith Crocco tmc@msf-law.com
              U. S. Trustee    USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                              TOTAL: 36
                                                                                                      1
Case 12-52303        Doc 786     Filed 04/12/19     Entered 04/13/19 00:42:59         Page 3 of 7


File an Order:
12-52303 Corey Kupersmith Converted 11/19/2014
Type: bk                      Chapter: 7 v                          Office: 5 (Bridgeport)
Assets: y                     Debtor disposition: Standard          Judge: jam
                              Discharge
Case Flag: CONVERTED,
727OBJ

12-52303: pdfdoc2 form:
          Error: error: No document found for pdf form


                                       U.S. Bankruptcy Court

                                        District of Connecticut

Notice of Electronic Filing

The following transaction was received from Senteio, Renee entered on 4/10/2019 at 12:23 PM EDT
and filed on 4/10/2019
Case Name:           Corey Kupersmith
Case Number:         12-52303
Document Number: 784

Docket Text:
ORDER GRANTING MOTION TO WITHDRAW AS ATTORNEY: A hearing on Attorney
Plotkin's Motion to Withdraw as Attorney, ECF No. [752], was held on April 9, 2019. In addition to the
representations made in the Motion, Attorney Plotkin also represented to the Court during the hearing
that Mr. Kupersmith (the "Debtor"), has been abusive, the attorney/client relationship has broken down,
and he is not able to communicate with the Debtor. In accordance with D. Conn. L. Civ. R. 7(e), Eaton
v. Coca-Cola Co., 640 F. Supp.2d 203 (D. Conn. 2009), Matza v. Matza, 226 Conn. 166, 627 A.2d 414
(1993), and Rule 1.16(b) of the Connecticut Rules of Professional Conduct, good cause exists for the
withdrawal and the withdrawal can be accomplished without material adverse effect on the interests of
the client because he is represented by other counsel of record. Therefore, it is hereby

ORDERED: The Motion to Withdraw as Attorney is GRANTED. (RE: [752]). Signed by Chief Judge
Julie A. Manning on April 10, 2019. (Senteio, Renee)

The following document(s) are associated with this transaction:


12-52303 Notice will be electronically mailed to:

Michael A. Carbone on behalf of Plaintiff Amendola & Amendola, LLC
mcarbone@znclaw.com

Michael A. Carbone on behalf of Plaintiff Elizabeth Bergen
mcarbone@znclaw.com
                                                                                                   2
Case 12-52303        Doc 786     Filed 04/12/19     Entered 04/13/19 00:42:59        Page 4 of 7



Thomas M. Cassone on behalf of Creditor Estate of Keith Crocco
tmc@msf-law.com

Andre Cayo on behalf of Debtor Corey Kupersmith
cayolaw@gmail.com

Andre Cayo on behalf of Defendant Corey Kupersmith
cayolaw@gmail.com

Scott M. Charmoy on behalf of Creditor Tara Kupersmith
scottcharmoy@charmoy.com, ecf-3ae5beb98d9b@ecf.pacerpro.com

Ronald I. Chorches
ronaldchorches@sbcglobal.net, ct10@ecfcbis.com

Ronald I. Chorches on behalf of Accountant Blum Shapiro & Company, P.C.
ronaldchorches@sbcglobal.net, ct10@ecfcbis.com

Ronald I. Chorches on behalf of Trustee Ronald I. Chorches
ronaldchorches@sbcglobal.net, ct10@ecfcbis.com

Richard M. Coan on behalf of Interested Party Thomas Plant
rcoan@coanlewendon.com

Stephen J. Curley on behalf of Creditor J. Christopher Mewbourne
scurley@cur-law.com

Barry S. Feigenbaum on behalf of Plaintiff Royal Brunei Technical Services Sdn Bhd
bfeigenbaum@roginlaw.com

Scott M. Harrington on behalf of Creditor Mark Stern
sharrington@dmoc.com

Scott M. Harrington on behalf of Defendant Mark Stern
sharrington@dmoc.com

Scott M. Harrington on behalf of Interested Party Karin Stern
sharrington@dmoc.com

Jeffrey Hellman on behalf of Plaintiff Ronald I. Chorches
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com

Jeffrey Hellman on behalf of Plaintiff Ronald I. Chorches, Trustee
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com

Jeffrey Hellman on behalf of Trustee Ronald I. Chorches
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com
                                                                                                    3
Case 12-52303        Doc 786      Filed 04/12/19     Entered 04/13/19 00:42:59        Page 5 of 7


Jeffrey Hellman on behalf of Trustee's Attorney Law Offices of Jeffrey Hellman, LLC
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com

Mark M. Kratter on behalf of Creditor Marc L. Jamison
laws4ct@aol.com

Kim L. McCabe on behalf of U.S. Trustee U. S. Trustee
kim.mccabe@usdoj.gov

Maximino Medina, Jr. on behalf of Creditor Amendola & Amendola, LLC
mmedina@znclaw.com

Maximino Medina, Jr. on behalf of Creditor Elizabeth Bergen
mmedina@znclaw.com

Maximino Medina, Jr. on behalf of Plaintiff Amendola & Amendola, LLC
mmedina@znclaw.com

Maximino Medina, Jr. on behalf of Plaintiff Elizabeth Bergen
mmedina@znclaw.com

James M. Nugent on behalf of Real Party In Intere Ellery Plotkin
jmn@quidproquo.com, talba@harlowadamsfriedman.com

John C. Pitblado on behalf of Creditor People's United Bank
jpitblado@carltonfields.com, dredman@carltonfields.com

Ellery E. Plotkin on behalf of Attorney Ellery E. Plotkin
EPlotkinJD@aol.com

Ellery E. Plotkin on behalf of Debtor Corey Kupersmith
EPlotkinJD@aol.com

Ellery E. Plotkin on behalf of Defendant Corey Kupersmith
EPlotkinJD@aol.com

Christine Sciarrino on behalf of Creditor Internal Revenue Service
christine.sciarrino@usdoj.gov

Mark Stern on behalf of Debtor Corey Kupersmith
mark@msternlaw.com

Mark Stern on behalf of Spec. Counsel Mark Stern & Associates, LLC
mark@msternlaw.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

James G. Verrillo on behalf of Creditor Amendola & Amendola, LLC
                                                                                                     4
Case 12-52303        Doc 786      Filed 04/12/19     Entered 04/13/19 00:42:59        Page 6 of 7


jverrillo@znclaw.com

Matthew T. Wax-Krell on behalf of Plaintiff Royal Brunei Technical Services Sdn Bhd
mwax-krell@roginlaw.com

12-52303 Notice will not be electronically mailed to:

Andre Cayo on behalf of Debtor Corey Kupersmith
61 Acess Road
3rd Floor
Stratford, CT 06615

Holley L. Claiborn on behalf of Plaintiff U.S. Trustee
Office of The United States Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510
holley.l.claiborn@usdoj.gov

Holley L. Claiborn on behalf of Plaintiff William K.Harrington United States Trustee for Region 2,
Office of The United States Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510
holley.l.claiborn@usdoj.gov

Holley L. Claiborn on behalf of U.S. Trustee U. S. Trustee
Office of The United States Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

Daimler Trust
c/o Bk Servicing, LLC
PO Box 131265
Roseville, MN 55113

Fox Rotshchild LLP
,

GE Capital Retail Bank
c/o Recovery Management Systems Corp.
Attn: Ramesh Singh
25 SE 2nd Avenue, Suite 1120
Miami, FL 33131-1605

Law Offices of Ronald I. Chorches, LLC
449 Silas Deane Hwy - 2nd Floor
Wethersfield, CT 06109
                                                                                              5
Case 12-52303       Doc 786        Filed 04/12/19   Entered 04/13/19 00:42:59   Page 7 of 7



Steven E. Mackey on behalf of U.S. Trustee U. S. Trustee
Office of the U.S. Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

Marc T. Miller on behalf of Debtor Corey Kupersmith
OConnell Attmore & Morris, LLC
280 Trumbull Street, 23rd Floor
Hartford, CT 06103

Marc T. Miller on behalf of Plaintiff Corey Kupersmith
Cohen and Wolf, P.C.
1115 Broad Street
Bridgeport, CT 06604

NLP Finance, LLC
c/o Michelle Manners ,Esq
665 Simonds Road
Williamstown, MA 01267

Ellen B. Nichols
Kaplan & Nichols, P.C.
63 Winter Street
Edgartown, MA 02539

Ellery E. Plotkin
Law Offices of Ellery E. Plotkin
,

Prince Altee Thomas, Esquire
Fox Rothschild LLP
2000 Market Street
Twentieth Floor
Philadelphia, PA 19103-3222

Patricia Louise Savanella
179 Wildcat Hill Road
Harwinton, CT 06791

Seperack & Company,LLC
7-9 Issac Street
Norwalk, CT
